In the Supreme Court of Georgia



                               Decided: January 11, 2022



S22Y0339. IN THE MATTER OF CORY HOWERTON FLEMING.

     PER CURIAM.

     This lawyer disciplinary matter is before the Court on the

petition for voluntary reciprocal discipline, in the form of an

emergency suspension, filed by Cory Howerton Fleming (State Bar

No. 292955). See Bar Rules 4-108 (a) (emergency suspension), 4-227

(b) (petition for voluntary discipline), and Georgia Rules of

Professional Conduct (“GRPC”) Rule 9.4 (b) (reciprocal discipline),

found in Bar Rule 4-102 (d). Fleming admits that on October 8, 2021,

the Supreme Court of South Carolina issued an order for his interim

suspension from the practice of law under South Carolina’s

equivalent to Georgia Bar Rule 4-108 (a). Fleming promptly notified

the State Bar of the suspension, see GRPC 9.4 (b), and, in its
response to Fleming’s petition, the State Bar requests that the Court

grant the petition.

     Having considered the petition and response, the Court agrees

that an order of emergency suspension is appropriate. See, e.g., In

the Matter of Moore, 303 Ga. 296, 296 n.1 (811 SE2d 343) (2018)

(disbarring attorney and noting Court’s prior grant of voluntary

petition for emergency suspension); In the Matter of Morris, 298 Ga.

864 (785 SE2d 408) (2016) (accepting petition for voluntary

emergency suspension where attorney admitted impairment); In the

Matter of Kirkland, 288 Ga. 480 (704 SE2d 806) (2011) (imposing

indefinite suspension as reciprocal discipline following emergency

suspension in Florida). Accordingly, the Court hereby accepts the

voluntary petition and directs that Cory Howerton Fleming be

suspended from the practice of law immediately and until further

order of this Court. Fleming is reminded of his duties pursuant to

Bar Rule 4–219 (b).

     Petition for voluntary discipline        accepted.   Emergency
suspension. All the Justices concur.


                                 2